Exhibit 10.7
EXHIBIT E
to
CENTRAL IOWA ENERGY, LLC TOLL PROCESSING AGREEMENT
EXTENSION OF TERM
This Exhibit E to Central Iowa Energy, LLC Toll Processing Agreement is entered
into this 4th day of March, 2009, by and between Central Iowa Energy, LLC, an
Iowa limited liability company, of 3426 East 28th Street North, Newton, Iowa
50208 (“CIE”), REG Marketing & Logistics Group, LLC, an Iowa limited liability
company (“REG Marketing”), of 416 S. Bell Avenue, PO Box 888, Ames, Iowa 50010
(collectively the “Parties”).
Extension of Term. The Parties agree to extend the Term of the Central Iowa
Energy, LLC Toll Process Agreement as stated in Section 9 thereof from the 30th
day of April, 2009, to and including the 30th day of March, 2010. The unmodified
provisions of Section 9 and of said Agreement remain in full force and effect.
IN WITNESS WHEREOF, Central Iowa Energy, LLC and REG Marketing & Logistics
Group, LLC have each duly and appropriately executed this Exhibit E as of the
date first shown above.

                  CENTRAL IOWA ENERGY, LLC       REG MARKETING &
LOGISTICS GROUP, LLC
 
               
By:
  /s/ James Johnston       By:   /s/ Nile D. Ramsbottom
 
               
 
  Name: James Johnston           Name: Nile D. Ramsbottom
 
  Title:   Chairman           Title:   President

 

 